ORDER
Per Curiam.
A petition for rehearing was filed by appellee AngioScore, Inc. and a response thereto was invited by the court and filed by appellants Eitan Konstantino, QT Vascular Ltd., Quattro Vascular PTE Ltd., and TriReme Medical, LLC.
It Is Ordered That:
(1) AngioScore’s petition is granted-in-part by the panel.
(2) The previous nonprecedential opinion in this appeal, issued on July 21, 2016, is withdrawn and replaced with the revised nonprecedential opinion accompanying this order.
(8) The en banc portion of the petition for rehearing is denied.
(4) The mandate of the court will issue on November 15, 2016.